FILED
                                                                       Dec 19 2019, 9:28 am

                                                                           CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court




ATTORNEYS FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Stephen T. Owens                                          Curtis T. Hill, Jr.
Public Defender of Indiana                                Attorney General of Indiana

Jonathan O. Chenoweth                                     Tyler G. Banks
Deputy Public Defender                                    Supervising Deputy Attorney
Indianapolis, Indiana                                     General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Ricci Davis,                                              December 19, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          19A-PC-984
        v.                                                Appeal from the Huntington
                                                          Superior Court
State of Indiana,                                         The Honorable Jennifer Newton,
Appellee-Plaintiff.                                       Judge
                                                          Trial Court Cause No.
                                                          35D01-1511-PC-22



Brown, Judge.




Court of Appeals of Indiana | Opinion 19A-PC-984 | December 19, 2019                           Page 1 of 32
[1]   Ricci Davis appeals the denial of his petition for post-conviction relief. We

      affirm.


                                       Facts and Procedural History

[2]   The relevant facts as discussed in Davis’s direct appeal follow:


              Shortly before 11:00 p.m. on May 19, 2014, a man called the
              Huntington County Sheriff’s Department on its non-emergency
              line and reported that he had a warrant and “was strung out on
              meth and to come get him and take it all out of his house.” (Tr.
              p. 99). In response to the call, the Sheriff’s Department
              dispatched the Huntington Police Department to 533 East
              Franklin Street, Huntington, Indiana, upon verification that the
              occupant thereof, Davis, had an active warrant.

                                                    *****

              Fifteen minutes after the police had first knocked on the door,
              Davis came downstairs, along with Thomas Hale (Hale) and
              Amanda (Casto). The officers escorted him outside, placed him
              in handcuffs, and administered his Miranda warnings. Davis
              indicated that he and Hale had been manufacturing
              methamphetamine on the second floor of the house. Davis
              further stated that when they heard the officers knocking on the
              door, Hale began hiding the supplies. Thus, Davis offered to
              accompany the officers inside to show them where everything
              was. For safety reasons, the officers would not allow Davis back
              into the house, but upon questioning as to whether there was an
              active lab that could pose any danger to the officers, Davis
              assured them that everything was safe.

              As the officers climbed the staircase, they detected the “very
              distinct,” “overwhelming chemical” odor associated with
              manufacturing methamphetamine. (Tr. pp. 247, 262). The odor
              was most potent in the upstairs bathroom, emanating from the
              toilet and the sink in particular. Once they confirmed that there

      Court of Appeals of Indiana | Opinion 19A-PC-984 | December 19, 2019       Page 2 of 32
        was nobody else in the house, the officers went back outside to
        retrieve their protective gear. After obtaining consent to search
        the home from the landlord, several officers trained in
        dismantling methamphetamine labs entered the house to process
        the scene.

        No active methamphetamine lab was discovered, nor did the
        police officers recover any finished methamphetamine product.
        However, spread throughout nearly every room of the house, the
        officers found evidence of all of the ingredients and other
        equipment necessary to manufacture methamphetamine,
        including: numerous empty boxes and blister packs that had
        contained pseudoephedrine pills; empty boxes and the water
        bladders from cold compresses and the ammonium nitrate that
        had been extracted therefrom; lithium batteries and empty
        battery packages; salt; several bottles of drain cleaner (lye);
        Liquid Fire (sulfuric acid); three empty one-gallon containers of
        Coleman fuel (an organic solvent); coffee filters; plastic tubing;
        funnels; Ziploc bags; side cutters (for stripping the lithium out of
        the batteries); gas masks; and latex gloves. The search also
        revealed a plastic bag containing a liquid substance; a bottle that
        had been used as a “one-pot” (first stage of methamphetamine
        manufacturing); at least six bottles that had been used as
        hydrochloric gas (HCL) generators (second stage of
        methamphetamine manufacturing), one of which was located on
        the upstairs toilet lid; a cast iron skillet coated in white powder; a
        pill crusher; several loose syringes; and “partial directions on a
        couple steps of manufacturing methamphetamine.” (Tr. pp. 206,
        211). Testing on the liquid substance indicated the presence of
        methamphetamine, but the sample was too diluted to run a
        confirmatory test.


Davis v. State, No. 35A02-1411-CR-804, slip op. at 2-5 (Ind. Ct. App. June 2,

2015) (“Davis I”).




Court of Appeals of Indiana | Opinion 19A-PC-984 | December 19, 2019         Page 3 of 32
[3]   The State charged Davis with dealing in methamphetamine within 1,000 feet of

      a youth program center as a class A felony. Id. at 5. In October 2014, the court

      held a jury trial. Id. During opening argument, Davis’s trial counsel stated:


              And in the end, in the final analysis you will be asked to make a
              decision and the decision will be to convict or is there sufficient
              evidence to convict Ricci Davis of manufacturing
              methamphetamine or in the alternative, is there sufficient
              evidence to convict him of the possession of two (2) or more
              ingredients for methamphetamine and to convict him of
              permitting his house and we call that Maintaining a Common
              Nuisance, permitting his house to be used for the manufacture of
              methamphetamine.


              Ricci Davis isn’t going to leave this trial without a conviction.
              That is clear. It’s clear to me and it’s clear to him. What we are
              going to ask you ladies and gentleman of the jury to determine
              what the conviction or convictions should actually be. And the
              Judge will guide you on that in final instructions.


      Trial Transcript Volume II at 93.


[4]   During the State’s evidence, Dathen Strine, a GIS / IT Technician for

      Huntington County, testified regarding the creation of maps and buffer zones

      and that on either side of a point of measurement would be a two and one-half

      foot margin of error for a total margin of error of five feet. He testified he

      created a map that measured the distance between Davis’s residence and

      Trinity United Methodist Church. The court admitted the map as State’s

      Exhibit 58, which indicates the distance as 970 feet. He stated that the distance

      could be as little as 965 feet and as great as 975 feet. He testified that he created

      Court of Appeals of Indiana | Opinion 19A-PC-984 | December 19, 2019         Page 4 of 32
      a map that measured the distance between Davis’s residence and the Boys &

      Girls Club as 940 feet with a total margin of error of five feet. The court

      admitted the map as State’s Exhibit 59.


[5]   Outside the presence of the jury, the parties and the court discussed the

      admission of a disclaimer which states in part:


              By using this site, I agree that I understand and am bound by the
              following conditions.

              General. The information on this Web Site was prepared from a
              Geographic Information System established by Huntington
              County for their internal purposes only, and was not designed or
              intended for general use by members of the public. Huntington
              County, its employees, agents and personnel, makes no
              representation or warranty as to its accuracy, and in particular,
              its accuracy as to labeling, dimensions, contours, property
              boundaries, or placement or location of any map features
              thereon; nor to the accuracy of any other information contained
              thereon.

              Disclaimer. Huntington County Digital Data is the property of
              Huntington County, Indiana © 2000 Huntington County, IN.
              All graphic data supplied by Huntington County has been
              derived from public records that are constantly undergoing
              change and is not warranted for content or accuracy. The county
              does not guarantee the positional or thematic accuracy of the
              data. . . . The data represents an actual reproduction of data
              contained in Huntington County’s computer files. This data may
              be incomplete or inaccurate, and is subject to modifications and
              changes. . . .


      Defendant’s Exhibit A. The court sustained the prosecutor’s objection to the

      disclaimer, stated that it would not allow the disclaimer into evidence, and

      Court of Appeals of Indiana | Opinion 19A-PC-984 | December 19, 2019        Page 5 of 32
      stated: “It is a disclaimer of liability and that’s what it is. It’s not a declaration

      as far as accuracy.” Trial Transcript Volume III at 516.


[6]   Davis’s counsel tendered an instruction which stated that the jury could

      consider the included crimes of possession of chemical reagents or precursors

      with intent to manufacture controlled substances, possession of

      methamphetamine, or maintaining a common nuisance. The court refused to

      give the jury the instruction.


[7]   During closing argument, Davis’s counsel stated:


              [T]he elected prosecutor of Huntington County, ultimately gets
              to decide what charges are brought against the defendant . . . .
              And tin [sic] this case, ladies and gentlemen, boy did she reach
              for that brass ring. She went right for the A felony. She went
              right for the crime that has and is in the same category as
              aggravated rape and one spot less than murder. That’s what she
              went for . . . which she’s allowed to do. She has prosecutorial
              discretion. She can bring that charge if she wants but that means
              that she has to prove every element of that crime to you. It’s not
              enough that she proves some other lesser crime. She has to prove
              that crime to you beyond a reasonable doubt. And I will submit
              to you, ladies and gentleman, that she has failed in that task.


      Trial Transcript Volume IV at 587. Davis’s counsel also stated:


              So then they move on to this thousand (1000) feet issue. I don’t
              dispute that those buildings, by the way, are youth program
              centers. Those are good and (INAUDIBLE) programs that they
              have out there. They are a great thing for the community. They
              should be maintained. But what do we have as far as distances.
              Well, we know they didn’t go out there and measure manually.
              It’s what they used to do by the way. They used to go out with
      Court of Appeals of Indiana | Opinion 19A-PC-984 | December 19, 2019          Page 6 of 32
              one of those wheels that has the quickie things on it and every
              time you go a feet (sic), you get a foot. That is what they used to
              do. They don’t do that anymore, apparently. They are content
              to have someone who sits downstairs in the same building to get
              on a computer and not type in addresses. He doesn’t do that. He
              picks. He takes his mouse and clicks one spot and goes down.
              Then he clicks another spot and gets a distance. Now this has a
              margin of error. We know that. He testified that it is a five (5)
              foot margin of error. Of course, that is not verified. He stated
              they haven’t verified that. It could be about anything. So we’ve
              got that margin of error. We’ve got the human margin of error.
              And then and this is the most important part, he has no idea how
              they get those . . . those distances. The head of the GIS website
              sat here and told you, “I don’t know how they get those photos.
              I guess there is a plane or something and they must use a
              camera.” That’s how you are going to convict on an A felony?
              ‘I guess there is a plan [sic] and there might be a camera?’


      Id. at 597-598.


[8]   The jury found Davis guilty as charged. Davis I, slip op. at 5. After the jury

      was released, the court stated:


              This is just for part of the record. I would like the record to
              indicate that neither the State nor the defendant had requested a
              lesser included offense upon the Class B felony, Dealing in
              Methamphetamine. Had it been submitted the Court would have
              given to it . . . neither party requested it.


      Trial Transcript Volume V at 625. The court sentenced him to fifty years in the

      Department of Correction. Davis I, slip op. at 5.




      Court of Appeals of Indiana | Opinion 19A-PC-984 | December 19, 2019     Page 7 of 32
[9]    On direct appeal, Davis argued that the trial court abused its discretion by

       failing to instruct the jury on lesser-included offenses of dealing in

       methamphetamine and excluding evidence regarding the accuracy of the State’s

       measurement of distance between Davis’s house and two youth program

       centers. Id. at 2. Davis also argued that his sentence was inappropriate in light

       of the nature of the offense and his character. Id. This Court affirmed. Id.


[10]   On November 17, 2015, Davis filed a petition for post-conviction relief and on

       June 6, 2018, counsel amended the petition to include three claims: (1) that the

       subsection under which he had been convicted was unconstitutionally vague;

       (2) that appellate counsel had provided ineffective assistance by not raising a

       vagueness claim; and (3) that trial counsel provided ineffective assistance by not

       tendering jury instructions on manufacturing methamphetamine as a class B

       felony and the State’s burden to prove less than 1,000 feet separated each youth

       program center from the exact center where methamphetamine had been made.


[11]   On January 7, 2019, the court held an evidentiary hearing. Attorney Andrew

       Teel testified that he was Davis’s trial counsel with Attorney Don Swanson as

       co-counsel. He indicated that the general trial strategy was to try to convince

       the jury “if they were going to enter [a] conviction to convict on . . . some ‘D’

       Felonies would have been possession of precursors . . . that sort of thing . . .

       rather than going all way for the . . . ‘A’ Felony.” Post-Conviction Transcript

       Volume II at 7. When asked if he ever thought about tendering a jury

       instruction on a lesser offense of manufacturing as a class B felony, he

       answered:

       Court of Appeals of Indiana | Opinion 19A-PC-984 | December 19, 2019       Page 8 of 32
                I don’t, uh, I-I think that had we been able to get the evidence of
                the disclaimer in, I think the answer would have been yes, um,
                and obviously you’re trying to do anything you can to avoid ‘A’
                felony, um, but given the-the facts that were in-in evidence by the
                time it came around to-to Instruction time, I don’t believe, you
                know, that it was, uh, an option, at least in my mind, any longer.


       Id. at 9. He indicated it was fair to say that he did not think that an instruction

       on the class B felony was supported by the evidence. He indicated that the

       decision on the lesser included offense was probably Attorney Swanson’s

       decision.


[12]   Attorney Swanson testified that he represented Davis as lead counsel. When

       asked why he did not consider offering the jury an instruction on the lesser

       included offense of manufacturing as a class B felony, 1 he answered:


                Because, uh, I feel that the Jury were – if you gave the Jury, uh,
                too much options you’re creating excuses. Uh, I think that if, uh,
                if your [sic] delivering on a lesser included, it should be, a lesser
                included. Uh, Judge Heffelfinger appointed me in this case due
                to conflicts and the public defender appeal and, uh, I have about
                as much respect for him and he for me, uh, but, (laughing) that’s,
                uh, he was- he was a very, uh, strict sentencing individual and if
                the Jury convicted of the ‘B’ Felony it would have been twenty
                (20) years, uh, no discussion.




       1
         The Transcript states that Davis’s post-conviction counsel asked Attorney Swanson, “given that – the
       thousand (1,000) foot element was an issue at trial, did you consider, uh, offering the Jury a lesser included
       on Manufacturing as a Class D felony?” Post-Conviction Transcript Volume II at 15. It appears that the
       reference to the class D felony is a scrivener’s error or that Davis’s post-conviction counsel intended to ask
       about an instruction on a class B felony.

       Court of Appeals of Indiana | Opinion 19A-PC-984 | December 19, 2019                                Page 9 of 32
Id. at 15-16. When asked if he felt that the class B instruction was not

warranted by the evidence, he answered:


        Oh, no, clearly it would be, um, uh, warranted by the evidence.
        Uh, but I didn’t think that that would be enough of a break, uh,
        you know, I thought it would be better strategically, uh, to go for
        the two (2) Class D Felony (SIC), uh, rather than the ‘B’.


Id. at 16. When asked if this was a strategic decision on his part, he answered

affirmatively. He indicated that he did not recall considering tendering an

instruction to the jury that the 1,000 feet distance had to be between the youth

program center and the exact location where the methamphetamine was made

as opposed to the property line of where it was made. When asked on cross-

examination whether he had a trial strategy in terms of trying to dispute the

1,000 foot enhancement, he answered:


        I believe that, uh, it was Andrew Teel that came up with this
        concept mid trial. Uh, he carefully evaluated their evidence and
        how they were doing measurements and there was a disclaimer,
        uh, which I was unaware of, which he discovered during the
        trial, uh, and the disclaimer should have come into evidence as
        far as I’m concerned, uh, but, I wasn’t the Judge.


Id. at 17. He indicated he did not consider challenging whether the Boys &

Girls Club was a youth program center. He testified that he considered

challenging the preschool at a church as a youth program center but did not

“feel as though it was going to go anywhere.” Id. at 18. He indicated that he

did not think about submitting any other instructions on lesser included offenses

besides the two that he did.
Court of Appeals of Indiana | Opinion 19A-PC-984 | December 19, 2019       Page 10 of 32
[13]   On redirect examination, the following exchange occurred:


               Q Um, I – I took your testimony to mean, when I was
               questioning you, that you did think of other lesser includeds
               (SIC). You just decided not to tender them as a matter of
               strategy, is that correct?


               A Uh, to clarify, I thi- I understood her question to be other than
               the lesser included ‘B’ and the two (2) ‘Ds’. I took it that way. If
               she’s asking me, um, did I consider the ‘B’, I did, and didn’t do
               it.


       Id. at 19.


[14]   After Davis’s post-conviction counsel rested, the State presented the testimony

       of Strine, the GIS Coordinator for Huntington County, who stated that he

       testified at Davis’s trial regarding two maps he created. The court admitted a

       map that had been admitted at trial, and Strine testified that the entire property

       at 533 East Franklin Street was “incased in that thousand (1,000) foot ‘buffer’”

       and that the entire house would be within 1,000 feet of part of the property of

       the Trinity Church. Id. at 24. When showed another map he created for

       Davis’s trial, he indicated that the entire structure of the house was inside the

       green buffer zone.


[15]   On cross-examination, he testified that producing maps was not a normal

       feature that he did on a regular basis. He also testified that the measurements

       had a margin of error of “two and a half (2 1/2 ) feet, so a grand total, from

       point to point, of five (5) foot . . . margin of error, and that’s based off of the


       Court of Appeals of Indiana | Opinion 19A-PC-984 | December 19, 2019        Page 11 of 32
       company that supplied the aerial photography for us.” Id. at 30. On redirect

       examination, he indicated that the margin of error was not on the “buffer zone”

       itself and the two and one-half feet did not have anything to do with the buffer

       zone but “just the red line” on the map. Id. at 31.


[16]   Linda Grossman, the Director at Trinity pre-school, stated that she testified at

       Davis’s trial, that the building or property for the preschool had two signs, one

       which read “Pre-School Trinity United Methodist Church” and another which

       read “Trinity Methodist Pre-school.” Id. at 35. Mandy Reber, the Executive

       Director for the Boys & Girls Club in Huntington, stated that she testified at

       Davis’s trial and that the Boys & Girls Club had a sign on the property in early

       2014 which read “Boys and Girls Club of Huntington County.” Id. at 40.


[17]   Davis’s post-conviction counsel stated that his argument was not that the

       statute was vague as applied to the facts of the case but that it was vague in its

       entirety and was “unconstitutionally vague as a whole.” Id. at 45. He stated:

       “And I just want to make clear to the Court that we’re not arguing that it’s

       vague as applied to the facts of this case, I mean it’s probably not vague as

       applied to the facts of this but, the Johnson case from the U.S. Supreme Court

       says it can still be vague overall, even if it’s not vague in this case.” Id. at 46.

       On April 4, 2019, the court denied Davis’s petition.


                                                    Discussion

[18]   Before discussing Davis’s allegations of error, we note the general standard

       under which we review a post-conviction court’s denial of a petition for post-

       Court of Appeals of Indiana | Opinion 19A-PC-984 | December 19, 2019        Page 12 of 32
       conviction relief. The petitioner in a post-conviction proceeding bears the

       burden of establishing grounds for relief by a preponderance of the evidence.

       Fisher v. State, 810 N.E.2d 674, 679 (Ind. 2004); Ind. Post-Conviction Rule 1(5).

       When appealing from the denial of post-conviction relief, the petitioner stands

       in the position of one appealing from a negative judgment. Fisher, 810 N.E.2d

       at 679. On review, we will not reverse the judgment unless the evidence as a

       whole unerringly and unmistakably leads to a conclusion opposite that reached

       by the post-conviction court. Id. “A post-conviction court’s findings and

       judgment will be reversed only upon a showing of clear error—that which

       leaves us with a definite and firm conviction that a mistake has been made.” Id.

       In this review, we accept findings of fact unless clearly erroneous, but we

       accord no deference to conclusions of law. Id. The post-conviction court is the

       sole judge of the weight of the evidence and the credibility of witnesses. Id.


       A. Vagueness


[19]   We first address whether the statutes governing Davis’s offense are

       unconstitutionally vague as applied to him. On appeal, Davis concedes that the

       relevant statutes are not vague as applied to him and that the statutes are not

       void under a traditional vagueness analysis. However, Davis appears to argue

       that the vagueness doctrine has been transformed and that, under the new

       analysis, “the YPC statute can be – and, in fact, is – void, even though it was

       not vague in all its applications and even though it reached no constitutionally

       protected conduct,” and cites Johnson v. United States, 135 S. Ct. 2551 (2015),

       and Sessions v. Dimaya, 138 S. Ct. 1204 (2019). Appellant’s Brief at 21. He also

       Court of Appeals of Indiana | Opinion 19A-PC-984 | December 19, 2019    Page 13 of 32
       cites Whatley v. Zatecky, 833 F.3d 762 (7th Cir. 2016), and contends that case

       applied the new vagueness analysis to the statutes under which he was

       convicted.


[20]   The amended charging information cited Ind. Code § 35-48-4-1.1(b)(3)(B)(iv)

       and alleged that, “[s]ometime during the time period of January 1, 2014

       through May 20, 2014, . . . [Davis] knowingly manufactured

       methamphetamine, pure or adulterated, . . . within one thousand (1,000) feet of

       a youth program center.” Appellant’s Direct Appeal Appendix Volume I at 12.


[21]   At the time of the alleged offense, Ind. Code § 35-48-4-1.1 provided that a

       person who “knowingly or intentionally . . . manufactures . . .

       methamphetamine, pure or adulterated . . . commits dealing in

       methamphetamine, a Class B felony,” and “[t]he offense is a Class A felony if .

       . . the person manufactured . . . the drug . . . in, on, or within one thousand

       (1,000) feet of . . . a youth program center.” 2 Ind. Code § 35-31.5-2-357

       provides:


                (a) “Youth program center” means the following:

                         (1) A building or structure that on a regular basis provides
                         recreational, vocational, academic, social, or other




       2
         (Subsequently amended by Pub. L. No. 158-2013, § 623 (eff. July 1, 2014); Pub. L. No. 168-2014, § 92 (eff.
       July 1, 2014); Pub. L. No. 226-2014(ts), § 7 (eff. July 1, 2014); Pub. L. No. 44-2016, § 3 (eff. July 1, 2016);
       Pub. L. No. 252-2017, § 22 (eff. July 1, 2017)). “In 2014, as part of Indiana’s comprehensive criminal code
       reform, the legislature made three changes. It deleted the youth program center and family housing complex
       zones, tightened the proximity element to 500 feet, and . . . added the element that a minor’s presence be
       ‘reasonably expected.’” McAlpin v. State, 80 N.E.3d 157, 162 (Ind. 2017).

       Court of Appeals of Indiana | Opinion 19A-PC-984 | December 19, 2019                              Page 14 of 32
                        programs or services for persons less than eighteen (18)
                        years of age.

                        (2) The real property on which a building or structure
                        described in subdivision (1) is located.

               (b) The term does not include school property (as defined in
               section 285 of this chapter).


[22]   In Johnson v. United States, the United States Supreme Court discussed the

       Armed Career Criminal Act of 1984, which provided that a defendant

       convicted of being a felon in possession of a firearm faces more severe

       punishment if he has three or more previous convictions for a “violent felony.”

       135 S. Ct. 2551, 2555 (2015) (quoting 18 U.S.C. § 924(e)(2)(B)). The Act

       defined “violent felony” as follows:


               any crime punishable by imprisonment for a term exceeding one
               year . . . that—

                        (i) has as an element the use, attempted use, or threatened
                        use of physical force against the person of another; or

                        (ii) is burglary, arson, or extortion, involves use of
                        explosives, or otherwise involves conduct that presents a serious
                        potential risk of physical injury to another.


       Id. at 2555-2556 (quoting § 924(e)(2)(B)) (emphasis added in opinion). The

       Court indicated that the italicized words had come to be known as the Act’s

       residual clause and addressed whether it survived the Constitution’s prohibition

       of vague criminal laws. Id. at 2556. The Court granted certiorari to decide




       Court of Appeals of Indiana | Opinion 19A-PC-984 | December 19, 2019             Page 15 of 32
       whether Minnesota’s offense of unlawful possession of a short-barreled shotgun

       ranked as a violent felony under the residual clause. Id.


[23]   The Court held:


               The Fifth Amendment provides that “[n]o person shall . . . be
               deprived of life, liberty, or property, without due process of law.”
               Our cases establish that the Government violates this guarantee
               by taking away someone’s life, liberty, or property under a
               criminal law so vague that it fails to give ordinary people fair
               notice of the conduct it punishes, or so standardless that it invites
               arbitrary enforcement. Kolender v. Lawson, 461 U.S. 352, 357-
               358, 103 S. Ct. 1855, 75 L. Ed. 2d 903 (1983). The prohibition of
               vagueness in criminal statutes “is a well-recognized requirement,
               consonant alike with ordinary notions of fair play and the settled
               rules of law,” and a statute that flouts it “violates the first
               essential of due process.” Connally v. General Constr. Co., 269 U.S.
385, 391, 46 S. Ct. 126, 70 L. Ed. 322 (1926). These principles
               apply not only to statutes defining elements of crimes, but also to
               statutes fixing sentences. United States v. Batchelder, 442 U.S. 114,
               123, 99 S. Ct. 2198, 60 L. Ed. 2d 755 (1979).

               In Taylor v. United States, 495 U.S. 575, 600, 110 S. Ct. 2143, 109
L. Ed. 2d 607 (1990), this Court held that the Armed Career
               Criminal Act requires courts to use a framework known as the
               categorical approach when deciding whether an offense “is
               burglary, arson, or extortion, involves use of explosives, or
               otherwise involves conduct that presents a serious potential risk
               of physical injury to another.” Under the categorical approach, a
               court assesses whether a crime qualifies as a violent felony “in
               terms of how the law defines the offense and not in terms of how
               an individual offender might have committed it on a particular
               occasion.” Begay, supra, at 141, 128 S. Ct. 1581.

               Deciding whether the residual clause covers a crime thus requires
               a court to picture the kind of conduct that the crime involves in

       Court of Appeals of Indiana | Opinion 19A-PC-984 | December 19, 2019       Page 16 of 32
               “the ordinary case,” and to judge whether that abstraction
               presents a serious potential risk of physical injury. James, supra,
               at 208, 127 S. Ct. 1586. The court’s task goes beyond deciding
               whether creation of risk is an element of the crime. That is so
               because, unlike the part of the definition of a violent felony that
               asks whether the crime “has as an element the use . . . of physical
               force,” the residual clause asks whether the crime “involves
               conduct” that presents too much risk of physical injury. What is
               more, the inclusion of burglary and extortion among the
               enumerated offenses preceding the residual clause confirms that
               the court’s task also goes beyond evaluating the chances that the
               physical acts that make up the crime will injure someone. The
               act of making an extortionate demand or breaking and entering
               into someone’s home does not, in and of itself, normally cause
               physical injury. Rather, risk of injury arises because the
               extortionist might engage in violence after making his demand or
               because the burglar might confront a resident in the home after
               breaking and entering.

               We are convinced that the indeterminacy of the wide-ranging
               inquiry required by the residual clause both denies fair notice to
               defendants and invites arbitrary enforcement by judges.
               Increasing a defendant’s sentence under the clause denies due
               process of law.


       Id. at 2556-2557. The Court further held that “the residual clause leaves grave

       uncertainty about how to estimate the risk posed by a crime,” “ties the judicial

       assessment of risk to a judicially imagined ‘ordinary case’ of a crime, not to

       real-world facts or statutory elements,” and “leaves uncertainty about how

       much risk it takes for a crime to qualify as a violent felony.” Id. at 2557-2558.


[24]   In Sessions v. Dimaya, the Court addressed whether a similarly-worded clause in

       a statute’s definition of “crime of violence” suffers from the same constitutional

       Court of Appeals of Indiana | Opinion 19A-PC-984 | December 19, 2019         Page 17 of 32
       defect. 138 S. Ct. 1204, 1210 (2019). The Immigration and Nationality Act

       (“INA”) renders deportable any alien convicted of an “aggravated felony” after

       entering the United States. Id. (quoting 8 U.S.C. § 1227(a)(2)(A)(iii)). The INA

       defines “aggravating felony” by listing numerous offenses and types of offenses,

       often with cross-references to federal criminal statutes. Id. According to one

       item on that list, an aggravated felony includes “a crime of violence (as defined

       in section 16 of title 18 . . .) for which the term of imprisonment [is] at least one

       year.” Id. at 1211 (quoting § 1101(a)(43)(F)). The specified statute, 18 U.S.C. §

       16, provides the federal criminal code’s definition of “crime of violence.” The

       statute’s two parts, “often known as the elements clause and the residual

       clause,” cover:


               (a) an offense that has as an element the use, attempted use, or
               threatened use of physical force against the person or property of
               another, or

               (b) any other offense that is a felony and that, by its nature,
               involves a substantial risk that physical force against the person
               or property of another may be used in the course of committing
               the offense.


       Id. Section 16(b), the residual clause, was the part of the statute at issue in the

       case. Id.


[25]   Justice Kagan announced the judgment of the Court and delivered the opinion

       with respect to Parts I, III, IV-B, and V, in which Justices Ginsburg, Breyer,




       Court of Appeals of Indiana | Opinion 19A-PC-984 | December 19, 2019         Page 18 of 32
and Sotomayor joined. 3 Writing for the plurality, she wrote that to decide

whether a person’s conviction falls within the ambit of the residual clause,

courts use a distinctive form of what they have called the categorical approach.

Id. at 1211. She stated:


        The question, we have explained, is not whether “the particular
        facts” underlying a conviction posed the substantial risk that §
        16(b) demands. [Leocal v. Ashcroft, 543 U.S. 1, 7, 125 S. Ct. 377
        (2004)]. Neither is the question whether the statutory elements of
        a crime require (or entail) the creation of such a risk in each case
        that the crime covers. The § 16(b) inquiry instead turns on the
        “nature of the offense” generally speaking. Ibid. (referring to §
        16(b)’s “by its nature” language). More precisely, § 16(b)
        requires a court to ask whether “the ordinary case” of an offense
        poses the requisite risk. James v. United States, 550 U.S. 192, 208,
        127 S. Ct. 1586, 167 L. Ed. 2d 532 (2007); see infra, at 1213-1214.


Id. at 1211. She summarized:


        In sum, § 16(b) has the same “[t]wo features” that “conspire[d] to
        make [the residual clause of the Armed Career Criminal Act
        (‘ACCA’)] unconstitutionally vague.” [Johnson, 135 S. Ct. at
        2557]. It too “requires a court to picture the kind of conduct that
        the crime involves in ‘the ordinary case,’ and to judge whether
        that abstraction presents” some not-well-specified-yet-sufficiently-
        large degree of risk. Id., at ––––, 135 S. Ct., at 2556-2557. The
        result is that § 16(b) produces, just as ACCA’s residual clause




3
  Justice Gorsuch authored a separate opinion concurring in part and concurring in the judgment and stated
that he joined Parts I, III, IV-B, and V of the Court’s opinion. See Dimaya, 138 S. Ct. at 1224-1234. Chief
Justice Roberts, Justice Kennedy, Justice Thomas, and Justice Alito dissented. See id. at 1234-1259.

Court of Appeals of Indiana | Opinion 19A-PC-984 | December 19, 2019                           Page 19 of 32
               did, “more unpredictability and arbitrariness than the Due
               Process Clause tolerates.” Id., at ––––, 135 S. Ct., at 2558.


       Id. at 1216. She concluded:


               Johnson tells us how to resolve this case. That decision held that
               “[t]wo features of [ACCA’s] residual clause conspire[d] to make
               it unconstitutionally vague.” 576 U.S., at ––––, 135 S. Ct., at
               2557. Because the clause had both an ordinary-case requirement
               and an ill-defined risk threshold, it necessarily “devolv[ed] into
               guesswork and intuition,” invited arbitrary enforcement, and
               failed to provide fair notice. Id., at ––––, 135 S. Ct., at 2559.
               Section 16(b) possesses the exact same two features. And none
               of the minor linguistic disparities in the statutes makes any real
               difference. So just like ACCA’s residual clause, § 16(b)
               “produces more unpredictability and arbitrariness than the Due
               Process Clause tolerates.” Id., at ––––, 135 S. Ct., at 2558.


       Id. at 1223.


[26]   In United States v. Davis, the Supreme Court addressed 18 U.S.C. § 924(c),

       which authorizes heightened criminal penalties for using or carrying a firearm

       “during and in relation to,” or possessing a firearm “in furtherance of,” any

       federal “crime of violence or drug trafficking crime.” 139 S. Ct. 2319, 2324

       (2019) (quoting § 924(c)(1)(A)). The statute defines “crime of violence” in two

       subparts—the first known as the elements clause, and the second the residual

       clause. Id. According to § 924(c)(3), a crime of violence is “an offense that is a

       felony” and


               (A) has as an element the use, attempted use, or threatened use of
               physical force against the person or property of another, or

       Court of Appeals of Indiana | Opinion 19A-PC-984 | December 19, 2019    Page 20 of 32
               (B) that by its nature, involves a substantial risk that physical
               force against the person or property of another may be used in
               the course of committing the offense.


       Id.


[27]   The Court held:


               What do Johnson and Dimaya have to say about the statute before
               us? Those decisions teach that the imposition of criminal
               punishment can’t be made to depend on a judge’s estimation of
               the degree of risk posed by a crime’s imagined “ordinary case.”
               But does § 924(c)(3)(B) require that sort of inquiry? The
               government and lower courts have long thought so. For years,
               almost everyone understood § 924(c)(3)(B) to require exactly the
               same categorical approach that this Court found problematic in
               the residual clauses of the ACCA and § 16. Today, the
               government acknowledges that, if this understanding is correct,
               then § 924(c)(3)(B) must be held unconstitutional too.


               But the government thinks it has now found a way around the
               problem. In the aftermath of our decisions holding the residual
               clauses of the ACCA and § 16(b) unconstitutionally vague, the
               government “abandon[ed] its longstanding position” that §
               924(c)(3)(B) requires a categorical analysis and began urging
               lower courts to “adopt a new ‘case specific’ method” that would
               look to “the ‘defendant’s actual conduct’ in the predicate
               offense.” [United States v. Davis, 903 F.3d 483, 485 (5th Cir.
               2018)]. Now, the government tries the same strategy in this
               Court, asking us to abandon the traditional categorical approach
               and hold that the statute actually commands the government’s
               new case-specific approach. So, while the consequences in this
               case may be of constitutional dimension, the real question before
               us turns out to be one of pure statutory interpretation.



       Court of Appeals of Indiana | Opinion 19A-PC-984 | December 19, 2019        Page 21 of 32
       Id. at 2326-2327 (footnote omitted).


[28]   The Court held that § 924(c)(3)(B) was unconstitutionally vague and stated:


               The language of the residual clause itself reinforces the
               conclusion that the term “offense” carries the same “generic”
               meaning throughout the statute. Section 924(c)(3)(B), just like §
               16(b), speaks of an offense that, “by its nature,” involves a certain
               type of risk. And that would be an exceedingly strange way of
               referring to the circumstances of a specific offender’s conduct.
               As both sides agree, the “nature” of a thing typically denotes its
               “‘normal and characteristic quality,’” Dimaya, 584 U.S., at ––––,
138 S. Ct., at 1217 (quoting Webster’s Third New International
               Dictionary 1507 (2002)), or its “‘basic or inherent features,’”
               United States v. Barrett, 903 F.3d 166, 182 (CA2 2018) (quoting
               Oxford Dictionary of English 1183 (A. Stevenson ed., 3d ed.
               2010)). So in plain English, when we speak of the nature of an
               offense, we’re talking about “what an offense normally—or, as
               we have repeatedly said, ‘ordinarily’—entails, not what
               happened to occur on one occasion.” Dimaya, 584 U.S., at ––––,
138 S. Ct., at 1217; see Leocal, 543 U.S. at 7, 125 S. Ct. 377
               (contrasting the “nature of the offense” with “the particular facts
               [of] petitioner’s crime”).


       Id. at 2329. The Court observed:


               Congress always remains free to adopt a case-specific approach
               to defining crimes of violence for purposes of § 924(c)(3)(B) going
               forward. As Mr. Davis and Mr. Glover point out, one easy way
               of achieving that goal would be to amend the statute so it covers
               any felony that, “based on the facts underlying the offense,
               involved a substantial risk” that physical force against the person
               or property of another would be used in the course of committing
               the offense. Brief for Respondents 46 (quoting H. R. 7113, 115th
               Cong., 2d Sess. (2018); emphasis deleted); see also Tr. of Oral

       Court of Appeals of Indiana | Opinion 19A-PC-984 | December 19, 2019      Page 22 of 32
               Arg. 19 (government’s counsel agreeing that this language would
               offer “clearer” support for the case-specific approach than the
               current version of the statute does). The dissent’s catalog of case-
               specific, risk-based criminal statutes supplies plenty of other
               models Congress could follow. Alternatively still, Congress
               might choose to retain the categorical approach but avoid
               vagueness in other ways, such as by defining crimes of violence
               to include certain enumerated offenses or offenses that carry
               certain minimum penalties. All these options and more are on
               the table. But these are options that belong to Congress to
               consider; no matter how tempting, this Court is not in the
               business of writing new statutes to right every social wrong it
               may perceive.


       Id. at 2336. 4


[29]   With that background in mind, we turn to Whatley v. Zatecky, 833 F.3d 762 (7th

       Cir. 2016), which was issued after Johnson but prior to Dimaya and Davis. In

       that case, the Seventh Circuit addressed a conviction for possession of cocaine

       within 1,000 feet of a youth program center. The Court held:


               Whatley contends that the statute is impermissibly vague because
               it defines “youth program center” as a facility with “regular”
               youth programs, and “regular” is a word with multiple,
               inconsistent constructions. According to Whatley, no reasonable
               person could have known which facilities the state would deem
               “youth program centers,” or that the state would consider the
               Robinson Community Church to meet the definition. The
               church, he notes, hosted children’s events for a few hours at a
               time, a few days each week. In contrast, facilities such as



       4
        Justices Kavanaugh, Thomas, Alito, and Chief Justice Roberts dissented. See Davis, 139 S. Ct. at 2336-
       2355.

       Court of Appeals of Indiana | Opinion 19A-PC-984 | December 19, 2019                          Page 23 of 32
               YMCAs or Boys and Girls Clubs provide youth events
               constantly, or at least as a normal part of their programming.
               These types of facilities lie at the core of the “school-zone”
               statute, according to Whatley, and the statute’s use of the word
               “regular” provided no discernable standard for defendants,
               prosecutors, judges or juries to apply to facilities outside that
               core.
833 F.3d at 776.


[30]   The Court held that “[i]t is the particular language of the Indiana statute that is

       at issue here, and more importantly the unique circumstances of its application

       to Whatley.” Id. at 782. The Court stated:


               [T]he State argues that a person of ordinary intelligence would
               understand that the number of youth programs held at the
               Robinson Community Church were sufficient to render it a youth
               program center. This is essentially an argument that the church
               held so many programs that it would meet any definition of
               “regular,” and that Whatley’s case is in the core of the conduct
               prohibited by the statute. But four or six activities a week at a
               facility that is not otherwise identifiable as a youth program
               center is nowhere near the core of the statute. Had Whatley
               possessed drugs within 1000 feet of a YMCA or a Boys and Girls
               Club, there would be no doubt that his conduct was within the
               core of the law. The State conceded in its argument to the
               Indiana Supreme Court that churches are not inherently places
               where children gather, and a handful of weekly events does
               nothing to provide fair notice or to discourage arbitrary
               enforcement of the statute.


       Id. at 783 (footnote omitted). The Court noted:




       Court of Appeals of Indiana | Opinion 19A-PC-984 | December 19, 2019        Page 24 of 32
        In Johnson, the Supreme Court remarked that “our holdings
        squarely contradict the theory that a vague provision is
        constitutional merely because there is some conduct that clearly
        falls within the provision’s grasp.” 135 S. Ct. at 2561. In
        analyzing the vagueness of a federal sentencing statute, the Court
        also noted that “If we hold a statute to be vague, it is vague in all
        its applications[.]” Id. Whatley argued to the state courts that
        the law was vague “as applied” to him and so we will
        nevertheless consider the State’s argument that Whatley’s
        conduct fell within some constitutional core of the statute.


Id. at 783 n.15. The Court concluded:


        In sum, a triad of factors convince us that the state courts were
        not simply wrong but unreasonable in applying federal law on
        vagueness in Whatley’s case: (1) the use of the word “regular” in
        the definition of “youth program center” provides no objective
        standard, and thereby fails to place persons of ordinary
        intelligence on notice of the conduct proscribed and allows for
        arbitrary enforcement; (2) defendants are strictly liable for
        violating the terms of this nebulous sentencing enhancement,
        exacerbating the effect of the subjectivity; and (3) the
        consequences of violating this indeterminate strict liability
        provision are extreme: an increase in the sentencing range from
        2-to-8 years to 20-to-50 years’ imprisonment. The Indiana courts
        failed to narrow the statute by adding an intent element, by
        limiting application to the core cases of facilities such as YMCAs
        or Boys and Girls Clubs, or by providing any objective standard
        to the meaning of “regular.” There was no “reasonable basis for
        the state court to deny relief.” Richter, 562 U.S. at 98, 131 S. Ct.
770. As applied to Whatley, the statute delegated to the police,
        the prosecutor and the jury the task of determining what conduct
        was proscribed. No one in Whatley’s position could have known
        that the Robinson Community Church would fall within the
        definition simply because it hosted a handful of children’s events
        each week and otherwise bore no indicia of the children’s

Court of Appeals of Indiana | Opinion 19A-PC-984 | December 19, 2019       Page 25 of 32
               activities within. We therefore reverse and remand the judgment,
               with instructions to grant the writ of habeas corpus ordering that,
               within sixty days, Whatley either be released or that he be re-
               sentenced under the Class C felony statute.


       Id. at 784.


[31]   We cannot say that the Seventh Circuit applied the categorical approach

       mentioned in Johnson, Dimaya, and Davis. Rather, it held that “[i]t is the

       particular language of the Indiana statute that is at issue here, and more

       importantly the unique circumstances of its application to Whatley,” and

       concluded that “[a]s applied to Whatley, the statute delegated to the police, the

       prosecutor and the jury the task of determining what conduct was proscribed.”

       Id. at 782, 784 (emphases added). Unlike the statutes discussed in Johnson,

       Dimaya, and Davis, we cannot say that Ind. Code § 35-48-4-1.1, which governs

       dealing in methamphetamine, or Ind. Code § 35-31.5-2-357, which defines a

       youth program center, suffers from the same qualities as those statutes

       warranting a categorical approach. Rather, we note that the Court in Davis

       observed that a way of adopting a case-specific approach is to create a statute

       that covers any felony that, based on the facts underlying the offense, involved a

       substantial risk that physical force against the person or property of another

       would be used in the course of committing the offense. Davis, 139 S. Ct. at

       2336. Ind. Code §§ 35-48-4-1.1 and 35-31.5-2-357 adopt a case-specific

       approach by focusing on the facts underlying the offense. We conclude that

       reversal is not warranted on this basis.



       Court of Appeals of Indiana | Opinion 19A-PC-984 | December 19, 2019      Page 26 of 32
       B. Effective Assistance of Counsel


[32]   The next issue is whether Davis was denied the effective assistance of trial

       counsel and appellate counsel. Generally, to prevail on a claim of ineffective

       assistance of counsel a petitioner must demonstrate both that his counsel’s

       performance was deficient and that the petitioner was prejudiced by the

       deficient performance. French v. State, 778 N.E.2d 816, 824 (Ind. 2002) (citing

       Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052 (1984), reh’g denied). A

       counsel’s performance is deficient if it falls below an objective standard of

       reasonableness based on prevailing professional norms. Id. To meet the

       appropriate test for prejudice, the petitioner must show that there is a

       reasonable probability that, but for counsel’s unprofessional errors, the result of

       the proceeding would have been different. Id. A reasonable probability is a

       probability sufficient to undermine confidence in the outcome. Perez v. State,

       748 N.E.2d 853, 854 (Ind. 2001). Failure to satisfy either prong will cause the

       claim to fail. French, 778 N.E.2d at 824. Most ineffective assistance of counsel

       claims can be resolved by a prejudice inquiry alone. Id.


[33]   When considering a claim of ineffective assistance of counsel, a “strong

       presumption arises that counsel rendered adequate assistance and made all

       significant decisions in the exercise of reasonable professional judgment.”

       Morgan v. State, 755 N.E.2d 1070, 1072 (Ind. 2001). “[C]ounsel’s performance

       is presumed effective, and a defendant must offer strong and convincing

       evidence to overcome this presumption.” Williams v. State, 771 N.E.2d 70, 73

       (Ind. 2002). Evidence of isolated poor strategy, inexperience, or bad tactics will

       Court of Appeals of Indiana | Opinion 19A-PC-984 | December 19, 2019       Page 27 of 32
       not support a claim of ineffective assistance of counsel. Clark v. State, 668
N.E.2d 1206, 1211 (Ind. 1996), reh’g denied, cert. denied, 520 U.S. 1171, 117 S.

       Ct. 1438 (1997). “Reasonable strategy is not subject to judicial second

       guesses.” Burr v. State, 492 N.E.2d 306, 309 (Ind. 1986). We “will not lightly

       speculate as to what may or may not have been an advantageous trial strategy

       as counsel should be given deference in choosing a trial strategy which, at the

       time and under the circumstances, seems best.” Whitener v. State, 696 N.E.2d
40, 42 (Ind. 1998).


[34]   We apply the same standard of review to claims of ineffective assistance of

       appellate counsel as we apply to claims of ineffective assistance of trial counsel.

       Williams v. State, 724 N.E.2d 1070, 1078 (Ind. 2000), reh’g denied, cert. denied,

       531 U.S. 1128, 121 S. Ct. 886 (2001). Ineffective assistance of appellate counsel

       claims fall into three categories: (1) denial of access to an appeal; (2) waiver of

       issues; and (3) failure to present issues well. Garrett v. State, 992 N.E.2d 710,

       724 (Ind. 2013). To show that counsel was ineffective for failing to raise an

       issue on appeal thus resulting in waiver for collateral review, the defendant

       must overcome the strongest presumption of adequate assistance, and judicial

       scrutiny is highly deferential. Id. To evaluate the performance prong when

       counsel waived issues upon appeal, we apply the following test: (1) whether the

       unraised issues are significant and obvious from the face of the record and (2)

       whether the unraised issues are clearly stronger than the raised issues. Id. If the

       analysis under this test demonstrates deficient performance, then we evaluate

       the prejudice prong which requires an examination of whether the issues which

       Court of Appeals of Indiana | Opinion 19A-PC-984 | December 19, 2019      Page 28 of 32
       appellate counsel failed to raise would have been clearly more likely to result in

       reversal or an order for a new trial. Id.


               1. Appellate Counsel


[35]   Davis argues that “a vagueness claim based on Johnson was unavailable at the

       time of Davis’s direct appeal, which means that appellate counsel cannot be

       faulted for not having raised it.” Appellant’s Brief at 40. He also asserts that,

       “[i]f this Court finds that the claim was available, however, then appellate

       counsel provided ineffective assistance by not raising it.” Id. In light of our

       earlier discussion, we cannot say that Davis’s appellate counsel was ineffective

       for failing to raise a vagueness claim under Johnson.


               2. Trial Counsel


[36]   Davis argues that his trial counsel were ineffective for failing to tender a lesser

       included instruction on dealing in methamphetamine as a class B felony. He

       asserts that he was prejudiced because both youth program centers were over

       900 feet from his residence and the State made no effort to measure to the

       upstairs bedroom. (Br. 44) He also asserts that “though [his] house was within

       the green shaded areas on Exhibits 58 and 59, those areas, like the red lines,

       presumably included a margin of error.” Appellant’s Brief at 44.


[37]   To prevail on this claim, Davis has the burden to show that counsel

       unreasonably failed to request a proper instruction and that he was prejudiced

       by the failure. See Potter v. State, 684 N.E.2d 1127, 1134 (Ind. 1997). The


       Court of Appeals of Indiana | Opinion 19A-PC-984 | December 19, 2019      Page 29 of 32
       Indiana Supreme Court has held that “a tactical decision not to tender a lesser

       included offense does not constitute ineffective assistance of counsel, even

       where the lesser included offense is inherently included in the greater offense.”

       Autrey v. State, 700 N.E.2d 1140, 1141 (Ind. 1998). In Autrey, the Court held

       that trial counsel was not ineffective for failing to request lesser-included offense

       instructions on a charge of murder because it represented a reasonable “all or

       nothing” tactical choice by defense counsel to obtain a full acquittal for the

       defendant by placing the blame for the victim’s death on another person and

       highlighting the “discordant” testimony of the witnesses. Id. at 1141-1142. See

       also Sarwacinski v. State, 564 N.E.2d 950, 951 (Ind. Ct. App. 1991) (holding that

       it was not ineffective assistance not to request voluntary manslaughter

       instruction on a murder charge because it might have undermined defense of

       self-defense and/or lessened chance of the defendant’s acquittal).


[38]   In deciding whether counsel was ineffective for failure to tender an instruction

       on dealing in methamphetamine as a class B felony, we must determine

       whether Davis could have been convicted of it as a lesser offense. See Sanchez v.

       State, 675 N.E.2d 306, 311 (Ind. 1996). We look first to whether the offense of

       dealing in methamphetamine as a class B felony is included within the charged

       crime of dealing in methamphetamine as a class A felony, and second to

       whether an instruction on dealing in methamphetamine as a class B felony

       would have conformed to the evidence presented at trial. See id. To justify a

       lesser included instruction, “there must exist ‘evidence before the jury such that

       it could conclude the lesser included offense was committed while the greater


       Court of Appeals of Indiana | Opinion 19A-PC-984 | December 19, 2019      Page 30 of 32
       one was not.’” Id. (quoting Pedrick v. State, 593 N.E.2d 1213, 1216 (Ind. Ct.

       App. 1992), reh’g denied).


[39]   During closing argument, Davis’s trial counsel argued for an all-or-nothing

       approach and asserted that the prosecutor reached for “that brass ring,” “went

       right for the A felony,” and “[h]er reach has exceeded her grasp.” Trial

       Transcript Volume IV at 587, 599. At the post-conviction hearing, Attorney

       Teel testified that given the evidence he did not believe a class B felony was an

       option when the instructions were being discussed. Attorney Swanson stated

       that a class B felony instruction was warranted by the evidence but later testified

       that the disclaimer should have been admitted into evidence. He also stated

       that he considered offering an instruction on the class B felony and decided

       against it as a matter of strategy.


[40]   To the extent Davis points to the trial exhibits, State’s Exhibit 58 states that the

       distance from the Trinity UMC Structure to Davis’s residence was 970 feet, and

       State’s Exhibit 59 states that the distance between the Boys & Girls Club and

       his residence was 940 feet. At the post-conviction hearing, Strine, the GIS

       Coordinator for Huntington County, testified that the entire property at 533

       East Franklin Street was “incased in that thousand (1,000) foot ‘buffer’” and

       that the entire house would be within 1,000 feet of part of the property of the

       Trinity Church. Post-Conviction Transcript Volume II at 24. When presented

       with another map he created for Davis’s trial, he indicated that the entire

       structure of the house was inside the green buffer zone. He also testified that

       the margin of error was not on the buffer zone itself and the two and one-half

       Court of Appeals of Indiana | Opinion 19A-PC-984 | December 19, 2019      Page 31 of 32
       feet did not have anything to do with the buffer zone but just the red line on the

       map. We cannot say that the evidence as a whole unerringly and unmistakably

       leads to a conclusion opposite that reached by the post-conviction court.


[41]   For the foregoing reasons, we affirm the denial of Davis’s petition for post-

       conviction relief.


[42]   Affirmed.


       Baker, J., concurs.


       Riley, J., concurs in result without opinion.




       Court of Appeals of Indiana | Opinion 19A-PC-984 | December 19, 2019    Page 32 of 32